    Case 10-01208-SMT    Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                                   Document     Page 1 of 7
The document below is hereby signed.

Signed: May 4, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     MARIO ALVARADO and TERESA              )       Case No. 10-01208
     ALVARADO,                              )       (Chapter 11)
                                            )       Not for publication in
                         Debtor.            )       West’s Bankruptcy Reporter.

                          AMENDED MEMORANDUM DECISION AND
                      ORDER RE DEBTORS’ MOTION TO REOPEN CASE1

          On March 30, 2016, the court entered an Order Granting

     Motion for Final Decree (Dkt. No. 255) which stated that it is

          ORDERED that if the debtors seek to obtain a discharge
          under 11 U.S.C. § 1141(d)(5), they must file a motion to
          reopen the case under 11 U.S.C. § 350(b) and give notice
          to all parties in interest.

     The debtors have now filed a Motion to Reopen Chapter 11 Case and

     Request for Fee Waiver (Dkt. No. 259), in which they request that

     their case be opened so that they can obtain a discharge.

                                                I

          The debtor’s motion did not include a notice to all parties


          1
             This Amended Memorandum Decision and Order merely
     corrects stylistic and typographical errors in the original
     Memorandum Decision and Order.
Case 10-01208-SMT   Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                              Document     Page 2 of 7


 in interest as required by the court’s Order.             Because of the

 failure to provide notice, the court will refrain from ruling on

 the debtors’ request to reopen the case until they have provided

 notice to parties in interest as required by the Order Granting

 Motion for Final Decree.

      In addition, 11 U.S.C. § 1141(d)(5) provides in relevant

 part:

      In a case in which the debtor is an individual—
            (A) unless after notice and a hearing the court
      orders otherwise for cause, confirmation of the plan does
      not discharge any debt provided for in the plan until the
      court grants a discharge on completion of all payments
      under the plan;
      ...
            (C) the court may grant a discharge if, after notice
      and a hearing held not more than 10 days before the date
      of the entry of the order granting the discharge, the
      court finds that there is no reasonable cause to believe
      that—
                 (i) section 522(q)(1) may be applicable to the
            debtor; and
                 (ii) there is pending any proceeding in which
            the debtor may be found guilty of a felony of the
            kind described in section 522(q)(1)(A) or liable
            for a debt of the kind described in section
            522(q)(1)(B);    and   if   the   requirements    of
            subparagraph (A) or (B) are met.

 (Section 1141(d)(5)(B) deals with granting a debtor a so-called

 hardship discharge, and the debtors have not invoked that

 provision.)   This statute, in effect, requires that in order to

 obtain a discharge, a debtor must file a motion for discharge

 with notice to creditors of the opportunity to oppose the motion

 (for example, by opposing the motion if payments have not been

 completed under the plan regarding a debt provided for by the

                                        2
Case 10-01208-SMT   Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                              Document     Page 3 of 7


 plan).   To minimize mailing expenses, the court will permit the

 debtors to serve an amended motion constituting a combined motion

 to reopen the case and a motion for discharge.             However, the

 notice and the combined motion to reopen the debtors file and

 serve should comply with LBR 5005-2(a)(1): it is not reasonable

 to expect creditors to react to a hand-printed motion that is

 difficult to read.2    Because of the current COVID-19 pandemic, I

 will give the debtors until July 15, 2020, to file such a

 combined motion.

                                        II

      I will grant the debtors’ request for a waiver of the fee

 for filing the motion to reopen the case.            Regarding a debtors’

 motion to reopen the case to seek the entry of a discharge under

 11 U.S.C. § 1141(d)(5), LBR 3022-2(a)(2) requires that “at the

 time the motion to reopen is filed, the debtor will be required

 to pay the required fee for filing a motion to reopen a Chapter

 11 case.”   The Note to LBR 3022-2 adds: “Item 11 of the

 Miscellaneous Bankruptcy Fee Schedule recites that ‘[t]he

 reopening fee must be charged when a case has been closed without

 a discharge being entered,’ and LBR 3022-2(a)(2) serves as a



      2
         LBR 5005-2(a)(1) provides that filings “must be in black
 typographical print (doubled spaced except for notice or
 quotations).” The current motion is legible but still somewhat
 difficult to read: it is not doubled spaced and it is debatable
 whether it is in typographical printing. It would be preferable
 for the debtors to file papers in typewritten form.

                                        3
Case 10-01208-SMT   Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                              Document     Page 4 of 7


 reminder in that regard.”        However, item 11 of the Bankruptcy

 Court Miscellaneous Fee Schedule provides in full that “[t]he

 reopening fee must be charged when a case has been closed without

 a discharge being entered,” but “[t]he court may waive this fee

 under appropriate circumstances . . . .”3

      The issue is whether the debtors have shown “appropriate

 circumstances” for waiving the reopening fee.             The decisions

 addressing whether “appropriate circumstances” exist for waiving

 the reopening fee principally deal with Chapter 7 cases in which

 the debtor failed to file a Certification About a Financial

 Management Course (Official Form No. 423) before the case was

 closed, and “when the debtor failed to file a certificate of

 debtor education, the granting of a waiver should be an

 exceedingly rare occurrence.”         In re Robinson, No. 18-00602, 2019

 WL 1012245, at *1 (Bankr. D.D.C. Mar. 1, 2019).             Courts

 ordinarily ought not grant a waiver when the debtor was on notice

 of the requirement to file the required certificate and was able

 to file the required certificate before the case was closed but



      3
         28 U.S. Code § 1930(f)(3) states that “[t]his subsection
 does not restrict the district court or the bankruptcy court from
 waiving, in accordance with Judicial Conference policy, fees
 prescribed under this section for other debtors and creditors.”
 However, absent a finding of “appropriate circumstances,” it
 would not be “in accordance with Judicial Conference policy” to
 waive the fee for filing a motion to reopen a case when the
 Miscellaneous Bankruptcy Fee Schedule explicitly requires that it
 be charged except when a waiver is granted in “appropriate
 circumstances.”

                                        4
Case 10-01208-SMT    Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27    Desc Main
                               Document     Page 5 of 7


 neglected to do so.

      This, however, is a Chapter 11 case, and § 1141(d)(3)

 appears to entitle the debtors to a discharge, upon completing

 plan payments, without the necessity of taking a course in

 financial management because the confirmed plan was not a

 liquidating plan.      The case was closed before completing payments

 on unsecured claims, and the closing of the case avoided the

 debtors incurring quarterly United States Trustee fees.                   Section

 10.01 of the confirmed plan provided: “Closing of Case During

 Administration of Plan. The Debtors will move to temporarily

 close this case during the pendency of implementation of the

 plan, and re-open it for purposes of obtaining the issuance of a

 discharge order and taking other steps to permanently close the

 case, when payments are completed, which is expected to occur

 within sixty (60) months.”          At least one decision has treated

 such a closing to avoid the incurring of quarterly United States

 Trustee fees as not a full statutory closing of the case, such

 that no reopening fee should be charged to reopen the case in

 order for the debtor to obtain a discharge discharge pursuant to

 § 1141(d)(5).      See In re Garcia, Case No. 12-41403-MSH, 2018 WL

 3524581 (Bankr. D. Mass. July 20, 2018) (waiving fee to reopen




                                         5
Case 10-01208-SMT   Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                              Document     Page 6 of 7


 case to obtain discharge discharges pursuant to § 1141(d)(5)).4

      Although LBR 3022-2(a)(2) reads as though no waiver of the

 fee for filing a motion to reopen can be granted upon the

 reopening of a Chapter 11 case in order to obtain a discharge

 upon completing plan payments, that would be contrary to

 Miscellaneous Fee Schedule item 11, which authorizes the court to

 grant a waiver in “appropriate circumstances.”             The closing here

 was treated by the confirmed plan as a temporary closure, the

 debtors were not required to file a Certification About a

 Financial Management Course (Official Form No. 423), and the

 debtors, who have proceeded pro se after their attorney withdrew

 and would be substantially harmed by having to pay a reopening

 fee, have shown appropriate circumstances for waiving the fee.

                                       III

      For the foregoing reasons, it is

      ORDERED that the debtors’ Motion to Reopen Chapter 11 Case

 and Request for Fee Waiver (Dkt. No. 259) will be denied as to

 the debtors’ request that the case be reopened unless by July 15,



      4
         Even though the closing here was a temporary closing, it
 may still have had the consequences that flow from a closing of
 the case, including the consequence under 11 U.S.C. § 554(a) of
 abandoning scheduled property of the estate to the debtors and
 the consequence under 11 U.S.C. § 362(c)(2) of terminating the
 automatic stay as to acts against the debtors and the debtors’
 property. I need not decide whether that is the case here, other
 than to note that a debtor’s chapter 11 plan can attempt to bring
 clarity in that regard by addressing the consequences of a
 closure.

                                        6
Case 10-01208-SMT                                                             Doc 262    Filed 05/05/20 Entered 05/05/20 10:07:27   Desc Main
                                                                                        Document     Page 7 of 7


 2020, the debtors file:

                               •                             an amended motion to reopen (in the form of a combined

                                                             motion to reopen the case and motion for entry of

                                                             discharges to the debtors), and

                               •                             a notice of the opportunity within 21 days of filing to

                                                             oppose the motion to reopen and the motion for entry of

                                                             discharges

 with those filings complying with LBR 5005-2(a)(1).                                                                        It is

 further

                               ORDERED that the debtors’ request for waiver of the

 reopening fee is GRANTED.

                                                                                                            [Signed and dated above.]

 Copies to: Debtors; all recipients of e-notification.




 R:\Common\TeelSM\KLP\Reopen Case\Order re Motion to Reopen_Alvarado v8.wpd
                                                                                                  7
